DISSENTING OPINION BY
Judge LEAVITT.
Respectfully, I dissent. The trial court held that the mulching operation of Landowners 1 was manufacturing and, as such, belonged only in the Township’s Manufacturing District. Because Landowners’ mulching operation was being conducted on property located on the site of a quarry in the Extraction District of Tinicum Township, the trial court upheld the Township’s zoning violation. I would reverse. Landowners are not engaged in manufacturing. Our Supreme Court has held, definitively, that the production of mulch is an agricultural operation and not manufacturing. As such, it cannot be banned from the Township’s Extraction District unless necessary to prevent a “direct adverse effect on the public health and safety.” Section 603(h) of the Pennsylvania Municipalities Planning Code.2 53 P.S. § 10603(h). No such harm was claimed or shown to exist by the Township.
Landowners’ mulching operation uses tree roots and branches collected from off-site locations, including farms; grinds them into chips; and places the chips into piles where they decompose into mulch. Occasionally, water is applied to the chips, and the piles are turned by a rake. This is the limit of human contribution to the process. The remaining contribution is made by Mother Nature. Concluding that Landowners’ mulching operation was the functional equivalent of a sweater factory belonging in the Manufacturing District, Tinicum Township fined Landowners.
Landowners contend that creating mulch is nothing like a sweater factory, which is manufacturing, but a “normal agricultural operation,” as was specifically determined by our Supreme Court in Gas-pari v. Board of Adjustment of Muhlenberg Township, 392 Pa. 7, 139 A.2d 544 (1958). In rejecting this contention of Landowners, the majority explains that the Gaspari holding must be understood in its factual context, an analytical principle to which I subscribe. However, the factual context of the Gaspari appeal cannot be distinguished from that present in this appeal. Accordingly, it is dispositive.
Arthur Gaspari and his two brothers developed synthetic compost for growing mushrooms when horse manure, the traditional “food” for mushrooms, became scarce. The Supreme Court described the process by which the Gasparis produced their synthetic compost as follows:
The ingredients are simply hay and crushed corn cobs which are mixed and aerated, and treated with cyanamid, potash and gypsum. The completed operation usually takes 15 days, during which time the accumulations are moved approximately every three days. The lower Court says in its opinion:
If the component parts of the synthetic compost were mixed and then used as a medium for the growing of mushrooms, the growing medium would be ineffective. The ingredients must be *595thoroughly mixed, water must be applied together with a prescribed chemical, and the resulting mass periodically turned mechanically so that a bacteriological change may take place. After the change has taken place, the end product is a synthetic manure of compost which is an effective growing medium.
After this exposition [the trial court] arrives at the conclusion that synthetic manure is achieved via a manufacturing process.
Gaspari 139 A.2d at 546. The Supreme Court soundly rejected this conclusion of the trial court.
The Supreme Court dismissed the trial court’s logic that the Gaspari brothers were “manufacturing” because they were producing a “new article.” It explained that the dispositive question was not “newness” but whether the “new” item was the result of human “skill and labor, entirely or mostly apart from what is done by Nature [herself].” Id. The Supreme Court found the human element in the Gaspari process to be nominal, explaining that, “hay and corn cobs participate in- the chemical and biological changes when water is poured over them and they are mixed, turned, and moved in the open air.” Id. at 548. The Supreme Court’s description of the Gasparis’ production of synthetic compost fits, almost perfectly, the production methods employed by Landowners to produce their mulch: water, mixing and open air. The only difference is that Landowners do not add chemicals to then-chips as did the Gasparis. Neither process constitutes manufacturing because each relies principally upon nature to do the job of turning the organic ingredients into a “new” article, ie., a type of compost.
Tinicum Township argues that Gaspari is not binding. It claims that the Gasparis used their compost exclusively to grow mushrooms on their own land. By contrast, it argues, Landowners will sell or use their compost, but not at the quarry. The Township argues from two false premises.
First, the Gasparis did more than grow and sell mushrooms. They operated a full service mushroom business, selling a wide range of “mushroom supplies [such] as mushroom paper, mushroom wire, baskets, manure baskets, wash tubs of all sizes, ground tubs, electric cords, insecticides and fungicides, thermometers and different types of hoses and spraying nozzles.” Id. at 545 (emphasis added). Their synthetic compost was another mushroom supply, and nothing in Gaspari suggests that the brothers did not include synthetic compost in their inventory of mushroom-related supplies. Indeed, the township inspector ordered the Gasparis to dispose of “all stock of manure not required for [their] own immediate use.” Id. (emphasis added). This order would not have been necessary unless the Gasparis sold some of their synthetic compost to then-customers.
Second, the Gaspari holding does not turn on where the synthetic compost produced by the Gasparis would be used. The sole question in Gaspari was whether the production of synthetic mushroom compost constituted a normal agricultural operation or a manufacturing operation. The Supreme Court focused solely on the production method, not the use of the synthetic compost, place of use or the source of the raw materials.3 In no way does Gaspari stand for the proposition that syn*596thetic compost (also called synthetic manure) must be generated from materials that come from the property where produced and then be used there in order to qualify as an agricultural, as opposed to a manufacturing, operation.
The above study of Gaspari shows how far Landowners’ mulching operation deviates from the operation of a knitting factory. Board Decision at 6; Conclusion of Law No. 4 (noting the obvious, la, that “a factory which knits that wool into sweaters ... is not an agricultural use but is a manufacturing use.”). Making sweaters out of wool involves significant human intervention and labor; indeed, Mother Nature does not play a role at all. See Gas-pari, 139 A.2d at 547 (the key ingredient to manufacturing is a “mechanical process under the domination and control of man”).
The Supreme Court held that the production of synthetic compost was not manufacturing but, rather, “well within the ambit of farming in all its branches.” Gas-pari, 139 A.2d at 548 (internal quotation omitted). Likewise, the production of mulch from tree roots and branches, to use as fertilizer, falls “well within the ambit of farming” and, as such, is protected.
Tinicum Township’s strained effort to find Landowners’ mulch operation “manufacturing” was undertaken because it knew it could not prohibit either an agricultural operation or forestry activity from taking place in the Extraction District. Section 2 of the act commonly referred to as the Right-to-Farm Act4 limits the ability of municipalities to enact ordinances that restrict a “normal agricultural operation,” which includes the sale of “agricultural commodities” and “forestry products.” 3 P.S. § 952. Mulch is surely such a commodity, and the Right-to-Farm Act does not say that the commodity has to originate from or be used only on the landowner’s property to be protected.5
Further, Section 603(h) of the Municipalities Planning Code mandates that “[z]oning ordinances shall encourage ... agricultural operations.” 53 P.S. § 10603(h). More specifically, zoning ordinances “may not restrict agricultural operations,” defined as “the production, harvesting and preparation for market or use of agricultural, agronomic, horticultural, silvicultural and aquacultural crops and commodities.” 53 P.S. §§ 10603(h), 10107(a) (emphasis added). A municipality may not “restrict” agricultural operations unless directly adverse to the public health and safety. 53 P.S. § 10603(h).
*597The protection of forestry activities is somewhat different. Section 603(f) of the Municipalities Planning Code provides that “forestry activities ... shall be a permitted use by right in all zoning districts in every municipality.” 53 P.S. § 10603(f).6 However, it authorizes a municipality to regulate, reasonably, forestry activities.
In Stoltzfus v. Zoning Hearing Board of Eden Township, 937 A.2d 548 (Pa.Cmwlth. 2007), this Court considered an operation by which two people, the landowner and his brother, used one piece of equipment to cut tree trunks into logs, which they sold to sawmills. There was no question in Stoltzfus that the operation was mechanical and, thus, was not an agricultural operation under the principles established in Gaspari. The question was whether the process, albeit mechanical, was a “forestry activity,” permitted in every zoning district because it involved the management of forests. 53 P.S. § 10603(f). This Court held that because the tree trunks came from other property, the operation was not a “forestry activity.” Stoltzfus, 937 A.2d at 550.
The majority draws on Stoltzfus to hold that Landowners’ mulching operation does not qualify as a normal agricultural operation because the mulch is not used by Landowners at the quarry, but elsewhere. I disagree with this extension of Stoltzfus.
First, nothing in the text of the Municipalities Planning Code or Right-to-Farm Act specifically requires that a forestry activity use trees from the property or use the product of that activity on the property. In this respect, I believe Stoltzfus was wrongly decided. Second, Stoltzfus concerned a mechanical operation, not the production of mulch. Gaspari was irrelevant to the question in Stoltzfus.
To restrict an agricultural operation or a forestry activity to the use of materials grown on the landowner’s land, and for use thereon, adds words to the relevant statutes. Such a zoning ordinance does not “encourage” farming, but the opposite. 53 P.S. § 10603(h). If mulch must be produced only on the farm where it is used, then there is less land available for farming. A narrow reading of the protections set forth in the Municipalities Planning Code and Right-to-Farm Act renders them meaningless surplusage. It is already the case that municipalities may not use zoning laws to forbid lawful activities, and this applies to any use, including agriculture and forestry. Finally, all doubts must be resolved in favor of the landowner. Header v. Schuylkill County Zoning Hearing Board, 841 A.2d 641, 645 (Pa. Cmwlth.2004).
Municipalities may regulate forestry, even though it must be allowed in every district. 53 P.S. § 10603(f) (stating that “[z]oning ordinances may not unreasonably restrict forestry activities”). The municipality may, for example, use dimensional requirements to regulate where a forestry activity is done. Municipalities may restrict agricultural operations that have a “direct adverse effect” on the public. 53 P.S. § 10603(h). However, the elimination of the production of mulch from the Extraction District was not necessary to protect the public, and Tinicum Township did not contend that it was so necessary.
*598Gaspari is dispositive. The Supreme Court has defined mulch production to be an agricultural operation, whether its raw materials consist of corn cobs and hay or tree roots and branches. Landowners use tree by-products and, thus, are engaged in the silvicultural “branch of farming.” Gas-pari, 139 A.2d at 548.7 Because Landowners’ mulching operation does not directly harm the public, it cannot be restricted from the Extraction District. Because it is a forestry activity, it may be regulated, but not excluded, from the Extraction District.
I would reverse the trial court.
Judge SIMPSON and Judge McCULLOUGH join in this dissenting opinion.

. River Road Quarry, LLC is co-owned by Allan J. Nowicki and his son, Jonathan Now-icki; Allan Nowicki has been, and continues to be, a farmer and forester for many years.


. Act of July 31, 1968, P.L. 805, as amended, 53 P.S. § 10603(h).


. It appears that the hay and com cobs used by the Gasparis came from elsewhere, as did the horse manure they previously used. Likewise, here, Landowners acquire their tree byproducts from other locations.


. Act of June 10, 1982, P.L. 454, as amended, 3 P.S. §§ 951-957.


. Landowners argue that this Court has narrowed the scope of Gaspari. For example, in Wellington Farms, Inc. v. Township of Silver Spring, 679 A.2d 267 (Pa.Cmwlth.1996), this Court held that a landowner violated his occupancy permit to raise, slaughter and market chickens because some of the chickens slaughtered were raised on other farms. Similarly, in Clout, Inc. v. Clinton County Zoning Hearing Board, 657 A.2d 111 (Pa. Cmwlth.1995), this Court held that a compost facility, importing 120 tons of materials daily and operating inside a factory-sized building, was not a permitted "natural resource use.” Since Clout and Wellington Farms were decided, the legislature has amended the Right-to-Farm Act to expand the definition of a normal agricultural operation. 3 P.S. § 952. Also, in 2005, the legislature enacted limits on local ordinances in the Agricultural Code Act, which incorporates the definition of a normal agricultural operation as defined within the Right-to-Farm Act. See 3 Pa.C.S. §§ 312, 315.
Tinicum Township acknowledges that a "normal agricultural operation” includes forestry and even the use of a tub grinder. Township Brief at 15. However, it contends, without citation to language in any statute, that a normal agricultural operation uses only materials that come from the property where the agricultural operation takes place and can only occur on that same property.


. “Forestry" is defined as "the management of forests and timberlands when practiced in accordance with accepted silvicultural principles, through developing, cultivating, harvesting, transporting and selling trees for commercial purposes, which does not involve any land development.” 53 P.S. § 10107(a). Notably, Landowners "harvest” tree by-products from the surrounding area, "transport” them to their property and then "sell" their mulch at "market.” 53 P.S. § 10107(a).


. An "agricultural operation” is "an enterprise that is actively engaged in the commercial production and preparation for market of ... silvicultural ... crops and commodities.” 53 P.S.